[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
In this declaratory judgment action plaintiffs seek this court to apply the cy pres doctrine in connection with provisions of the will of Cameron A. Reaud.
The facts are as follows: Cameron A. Reaud, a resident of Norfolk who died on June 14, 1985, devised in his last will certain property on Mountain Road, Norfolk to the Church of the Transfiguration, a chapel of the Episcopal Church, "with the proviso that such house and land shall be used by the said church for a Rectory, and the income from the residue of my estate shall be used in perpetuity . . . for the specific purpose of upkeep and maintenance of such Rectory;" Plaintiff (Connecticut Bank and Trust Company, Inc. (CBT) is a trustee of the trust consisting of the residue of Reaud's estate.
The evidence was that the subject property has been vacant since 1978, repeatedly vandalized, its heating and septic systems malfunctioning, and its electrical system in need of replacement. The total cost to return it to habitable condition is $125,000-$150,000. Moreover, the clergy serve the Church of the Transfiguration only in the summer, have CT Page 3097 residences elsewhere, and have no need for a rectory.
The doctrine of cy pres here applies because the court finds the following three prerequisites: (1) the existence of a charitable trust; (2) the impossibility or impracticality of fulfilling Reaud's particular intent to use the property as a rectory in Norfolk; and (3) a general, rather than specific intent on Reaud's part to provide housing for the church's clergy. The Attorney General agrees with these findings.
Accordingly, this court enters the following declaratory judgment: the provisions of Reaud's will devising the Norfolk property to the Church of the Transfiguration for a rectory and providing for its upkeep and maintenance, shall be fulfilled by compliance with the following order:
    The property shall be sold as soon as practicable, and the proceeds therefrom shall be used to erect a suitable building to be used as a retreat center by clergy and personnel of the Episcopal Diocese of Connecticut. This building shall be on property owned by the Episcopal Diocese of Connecticut, known as Camp Washington, located in Morris, Connecticut. This building shall also be available for use as housing for those members of the clergy and their families, including seminarians and their families, who from time to time might be assigned to the Church of the Transfiguration.
        Any proceeds of the sale in excess of the cost of constructing the aforesaid building shall constitute a capital sum and be invested in the trust held by CBT as Trustee, and the income and/or principal shall be available to the Episcopal Diocese of Connecticut for use in the upkeep and maintenance of the aforesaid building.
        The residuary principal and income held by CBT per the provisions of the Third devise, subsections (b) and (c) of the Reaud's Will, shall be available for upkeep and maintenance of the aforesaid building.
        In the event of the dissolution, liquidation or termination of Camp Washington, a proportionate share of the proceeds of such dissolution, liquidation or termination representing the financial value of the aforesaid building and any improvements, shall revert to or for the benefit of the Church of the Transfiguration.
Robert Satter, J. CT Page 3098
[EDITORS' NOTE:  THE CASE THAT PREVIOUSLY APPEARED ON THIS PAGE HAS BEEN MOVED TO CONN. SUP. PUBLISHED OPINIONS.] CT Page 3102